Herrick, J.
I think the judgment should be affirmed. The rule of damages contended for by the appellant I do not think applies to a case like this. This can hardly be said to be a rental value for vacant lots, particularly when situated in a locality *986just opened up for building purposes. A large part of the value to purchasers undoubtedly consisted in the promise that streets should be opened and laid out, and the adjoining property thereto made desirable for places of residence and business. I see no occasion for an opinion. See Post v. Railroad Co., (Sup.) 3 N. Y. Supp. 172. All concur.